Order grafting plaintiff’s motion for an examination before trial in an action to recover damages for personal injuries modified by striking out all the items of the subject-matter as to which the witnesses are to be examined, and substituting in place thereof, with respect to the witness Mr. Sutherland, “.As to all the *867circumstances and conversations that occurred between Mr. Sutherland and the plaintiff which led to the plaintiff’s signing of the release, in so far as Mr. Sutherland was acting on behalf of the defendant;” and, with respect to Dr. Archer, “As to all the circumstances and conversations surrounding the physical examination of the plaintiff by Dr. Archer, in so far as the latter was acting on behalf of the defendant,” and as so modified affirmed, without costs; the examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ., concur.